DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al. (US 2013/0320427) (“Loh”). 
With regard to claim 1, figure 12A of Loh disclose forming a method for manufacturing a semiconductor device, comprising: forming a source layer 410 on a semiconductor substrate 310; forming a channel layer on the source layer 410; forming a drain layer 420 on the channel layer 720; patterning the source 410, channel 720 and drain layers 420 into at least one fin (410, 720, 420); forming a cap layer 1200 on a lower portion of the at least one fin (410, 720, 420) comprising the source layer 410 and part of the channel layer 720; and forming a gate structure (1210, 1220) comprising a gate dielectric layer 1210 and a gate conductor 1220 on the at least one fin (410, 720, 420) and on the cap layer 1200; wherein the cap layer 1200 is positioned between the 
With regard to claims 8 and 18, fig. 12A of Loh discloses that the cap layer 1200 has larger band gap (“silicon germanium”, par [0057]) than a band gap of the source and channel layers (“Ge”, par [0045]).
With regard to claims 9 and 19, figs. 2 and 12A of Loh discloses doping the source (“p+ source region”, par [0042]) and drain layers (“n+ drain region”, par [0042]) to have opposite doping types from each other.
With regard to claim 10, fig. 12A of Loh discloses that the at least one fin (420, 720, 410) extends perpendicularly with respect to a top surface of the semiconductor substrate 310.
With regard to claim 11, fig. 12A of Loh discloses a thickness of the cap layer 1200 is in the range of about 1 nm to about 10 nm (“10 nanometers in thickness”, par [0050]).
With regard to claims 12 and 20, fig. 12A of Loh discloses that the cap layer 1200 covers a tunnel junction between the source layer 700 and the channel layer 720.
With regard to claim 13, fig. 12A of Loh discloses a method for manufacturing a vertical tunnel field-effect transistor (“tunnel field-effect transistor”, par [0057]), comprising: forming a source layer 410 on a semiconductor substrate 310; forming a channel layer 720 on the source layer 410; forming a drain layer 420 on the channel layer 720; patterning the source 410, channel 720 and drain layers 420 into at least one fin (410, 720, 420), wherein the at least one fin extends perpendicularly with respect to a top surface of the semiconductor substrate 310; epitaxially growing (“epitaxially .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2013/0320427) (“Loh”) in view of Anderson et al. (US 9,613,955) (“Anderson”).
With regard to claim 2, Loh does not disclose forming a spacer layer covering an upper portion of the at least one fin comprising the drain layer and another part of the channel layer.
However, figures 5 and 21 of Anderson discloses forming a spacer layer (614, 616) covering an upper portion of the at least one fin 208 comprising the drain layer 2114 and another part of the channel layer (208 in fig. 21).

With regard to claim 3, Loh does not discloses forming the cap layer comprises epitaxially growing the cap layer on the lower portion of the at least one fin not covered by the spacer layer.
However, figures 5, 8, and 21 of Anderson discloses forming the cap layer (814, 816) comprises epitaxially growing (“epitaxial deposition process”, col. 8 ll. 48-49) the cap layer (814, 816) on the lower portion of the at least one fin 208 not covered by the spacer layer (614, 616).
Therefore, it would have been obvious to one of ordinary skill in the art to form the fin-shaped circuit structure of Loh with the doped layers as taught in Anderson in order to provide a TFET with a low miller capacitance.  See col. 4 ll. 14-16 of Anderson. 
With regard to claims 4 and 16, Loh does not disclose that the cap layer comprises a III-V compound semiconductor material.
However, figures 5, 8, and 21 of Anderson discloses that the cap layer (814, 816) comprises a III-V compound semiconductor material (“III-V”, col. 8 ll. 35).
Therefore, it would have been obvious to one of ordinary skill in the art to form the fin-shaped circuit structure of Loh with the doped layers as taught in Anderson in order to provide a TFET with a low miller capacitance.  See col. 4 ll. 14-16 of Anderson. 
With regard to claims 5 and 17, fig. 12A of Loh does not disclose that the source, channel and drain layers each comprise a III-V compound semiconductor material different from the III-V compound semiconductor material of the cap layer.

Therefore, it would have been obvious to one of ordinary skill in the art to form the fin-shaped circuit structure of Loh with the doped layers as taught in Anderson in order to provide a TFET with a low miller capacitance.  See col. 4 ll. 14-16 of Anderson. 
With regard to claim 14, Loh does not disclose forming a spacer layer covering an upper portion of the at least one fin comprising the drain layer and another part of the channel layer prior to the epitaxial growth of the cap layer.
However, figs. 8 and 21 of Anderson disclose forming a spacer layer 616 covering an upper portion of the at least one fin 208 comprising the drain layer 2114 and another part of the channel layer 208 prior to the epitaxial growth of the cap layer 810.
Therefore, it would have been obvious to one of ordinary skill in the art to form the fin-shaped circuit structure of Loh with the doped layers as taught in Anderson in order to provide a TFET with a low miller capacitance.  See col. 4 ll. 14-16 of Anderson. 
With regard to claim 15, Loh does not disclose removing the spacer layer following the epitaxial growth of the cap layer.
However, figs. 8 and 13 discloses removing the spacer layer (“second spacer 612 (FIG. 12) may be removed using a conventional etching process”, col. 9 ll. 47-48) following the epitaxial growth (“epitaxial deposition process”, col. 8 ll. 48) of the cap layer 812.
. 

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2013/0320427) (“Loh”), Anderson et al. (US 9,613,955) (“Anderson”), and Wernersson et al. (US 2021/0280700) (“Wernersson”).
With regard to claim 6, Loh and Anderson do not disclose that the source, channel and drain layers each comprise one of gallium arsenide (GaAs) and indium gallium arsenide (InGaAs).
However, Wernersson discloses that the source, channel and drain layers each comprise one of gallium arsenide (GaAs) and indium gallium arsenide (InGaAs) (“InGaAs”, par [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the fin-shaped circuit structure of Loh with the InGaAs as taught in Wernersson in order to provide a nanowire TunnelFET.  See par [0121] of Wernersson. 

Allowable Subject Matter
Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        2/25/2022